DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 15-18 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-18 and 25 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Zappa et al.  (US 10952011 B1) (Zappa).
	Regarding claim 15 Zappa discloses a method, comprising, causing output of audio content;
	determining that one or more frequencies of the audio content, when output,  impact a health condition of a viewer

	determining a modification to the  one or more frequencies in the audio content, wherein the modification reduces the impact of the one or more frequencies on the health condition of the viewer with the condition; and
	Col. 4, lines 55-67    Turning now to FIG. 2, a flowchart illustrating a method 200 of using an exemplary Rezonyx system to for psychoacoustic processing of audio material may comprise a multi-stage process. For example, a first stage may involve digitizing 210 an audio input (e.g., using an analog to digital converter as described above with respect to FIG. 1) and reharmonizing 220 the audio material to a desired base frequency. For example, reharmonizing the base note by +16 cents may shift the base note from 440 Hz to 444 Hz, thereby shifting the corresponding C5 note to a desired frequency of 528 Hz. see also 
	Col. 13, lines 20-30    Health benefits include: Reduced anxiety Alleviates stress and depression Reduces chronic pain Reduction of high blood pressure Increases athletic performance Increased cerebral blood flow Increased motivation, energy, and happiness
	modification of the one or more frequencies of the audio content.

	
	Regarding claim 16 Zappa discloses the method of claim 15, wherein the modification to the one or more frequencies comprises one or more of a change in volume of the one or more frequencies, a change in the one or more frequencies, or a filtering of the one or more frequencies
	Col. 5, lines 16-28    In some embodiments, a second stage process may be achieved by sampling in 230, duplicating the reharmonized audio material 240, and filtering the stages 250 to create a plurality of narrow frequency bands centered around the harmonic frequencies scientifically associated with ability to alter the body or brain process.

	Regarding claim 17 Zappa discloses the method of claim 15, wherein determining the modification to the one or more 
	determining that a characteristic of the one or more frequencies satisfies a threshold, wherein satisfying the threshold indicates that the characteristic will impact the health condition of the viewer; and 

	modifying, based on the determination of the modification to the one or more frequencies the audio content, wherein the modification causes the characteristic to no longer satisfy the threshold.
	Col. 4, lines 55-67    Turning now to FIG. 2, a flowchart illustrating a method 200 of using an exemplary Rezonyx system to for psychoacoustic processing of audio material may comprise a multi-stage process. For example, a first stage may involve digitizing 210 an audio input (e.g., using an analog to digital converter as described above with respect to FIG. 1) and reharmonizing 220 the audio material to a desired base frequency. For example, reharmonizing the base note by +16 cents may shift the base note from 440 Hz to 444 Hz, thereby shifting the corresponding C5 note to a desired frequency of 528 Hz. see also 
	Col. 13, lines 20-30    Health benefits include: Reduced anxiety Alleviates stress and depression Reduces chronic pain Reduction of high blood pressure Increases athletic performance Increased cerebral blood flow Increased motivation, energy, and happiness

	Regarding claim 18 Zappa discloses the method of claim 15, further comprising receiving, from a monitoring device, an indication that the one or more frequencies of the audio content impact the health condition of the 
	Col. 4, lines 55-67    Turning now to FIG. 2, a flowchart illustrating a method 200 of using an exemplary Rezonyx system to for psychoacoustic processing of audio material may comprise a multi-stage process. For example, a first stage may involve digitizing 210 an audio input (e.g., using an analog to digital converter as described above with respect to FIG. 1) and reharmonizing 220 the audio material to a desired base frequency. For example, reharmonizing the base note by +16 cents may shift the base note from 440 Hz to 444 Hz, thereby shifting the corresponding C5 note to a desired frequency of 528 Hz. see also 
	Col. 13, lines 20-30    Health benefits include: Reduced anxiety Alleviates stress and depression Reduces chronic pain Reduction of high blood pressure Increases athletic performance Increased cerebral blood flow Increased motivation, energy, and happiness

Regarding claim 25 Zappa discloses the method of claim 15, wherein the condition is one of post-traumatic stress disorder, anxiety, headaches, or migraines.
	Col. 13, lines 20-30    Health benefits include: Reduced anxiety Alleviates stress and depression Reduces chronic pain Reduction of high blood pressure Increases athletic performance Increased cerebral blood flow Increased motivation, energy, and happiness
19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zappa et al.  (US 10952011 B1) (Zappa) in view of Cho (US 20080162151).
Regarding claim 19, Zappa fail to disclose the method of claim 15, further comprising determining, based on a playback speed, that the one or more frequencies of the audio content impact the health condition of the viewer when output at the playback speed. 
in the same field of endeavor, Cho discloses determining, based on a playback speed, that the one or more frequencies of the audio content impact the health condition of the viewer when output at the playback speed.
Fig. 2 for [0019] and [0055]for be achieved by providing an audio playback speed control apparatus including an audio decoder unit to extract audio header information and audio data from an audio file, a user interface unit to receive an audio playback speed control command from a user, a controller to extract an audio sampling frequency from the audio header information, and to determine a length of an input frame, a length of an output frame, and a length of an overlapping region between frames, on a basis of the audio sampling frequency and the audio playback speed information; and a playback speed processor to perform different overlapping and adding methods, according to the audio playback speeds, on a basis of the length of the input frame, the length of the output frame, and the length of the overlapping region.
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of controlling the audio output as disclosed by Cho to the system/method for adjusting the 

Regarding claim 20, Cho discloses the method of claim 19, wherein the audio content comprises a plurality of audio frames, the method further comprising determining, based on the playback speed, that one or more audio frames of the plurality of audio frames of the audio content comprises the one or more frequencies that impacts the health condition of the viewer
Fig. 2 for [0019] and [0055]for be achieved by providing an audio playback speed control apparatus including an audio decoder unit to extract audio header information and audio data from an audio file, a user interface unit to receive an audio playback speed control command from a user, a controller to extract an audio sampling frequency from the audio header information, and to determine a length of an input frame, a length of an output frame, and a length of an overlapping region between frames, on a basis of the audio sampling frequency and the audio playback speed information; and a playback speed processor to perform different overlapping and adding methods, according to the audio playback speeds, on a basis of the length of the input frame, the length of the output frame, and the length of the overlapping region.

Allowable Subject Matter
Claim 1-14 and 21-24 are allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SAMIRA MONSHI/           Primary Examiner, Art Unit 2422